Case: 12-40475       Document: 00512140844         Page: 1     Date Filed: 02/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 11, 2013

                                       No. 12-40475                        Lyle W. Cayce
                                                                                Clerk

THE MUECKE COMPANY, INCORPORATED; BRUCE ROGERS,
Individually and doing business as Rogers Pharmacy; BROOKSHIRE
BROTHERS PHARMACY OF KIRBYVILLE, TEXAS; DE LA ROSA
PHARMACY, INCORPORATED; HOMETOWN PHARMACY, L.C.; ROBERT
KINSEY INVESTMENTS, INCORPORATED, doing business as Kinsey’s
Pharmacy,

                                                  Plaintiffs - Appellees
v.

CVS CAREMARK CORPORATION; CVS PHARMACY, INCORPORATED;
CAREMARK RX, L.L.C.,

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                        for the Southern District of Texas
                           U.S. Dist. Ct. No. 6:10-CV-78


Before DeMOSS, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       CVS Pharmacy, Incorporated, Caremark Rx, L.L.C., and CVS Caremark
Corporation (“Appellants”) appeal the district court’s denial of their motion to
compel arbitration of claims brought against them by the Appellees, a group of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40475     Document: 00512140844       Page: 2   Date Filed: 02/11/2013



                                   No. 12-40475

pharmacies. The parties do not dispute that the arbitration agreements in
question were not signed by Appellants, only (at most) by Appellees. Thus,
Appellants rest their request for arbitration upon the doctrine of equitable
estoppel, and our review of the district court’s decision is for abuse of discretion.
Noble Drilling Servs., Inc. v. Certex USA, Inc., 620 F.3d 469, 472-73 & n.4 (5th
Cir. 2010).
      We have carefully reviewed the pertinent portions of the record in light of
the parties’ briefs and oral arguments. We conclude that the district court did
not abuse its discretion in denying the motion to compel arbitration as to the
claims against Appellants.
      AFFIRMED.




                                         2